DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on July 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim requires that the cavities are “tube-like” and it is not clear what properties the cavities have to have in order to be considered “tube-like”.
Claim 1 is indefinite because step c) requires pulling at least one fiber bundle into “the cavity” and it is not clear which “cavity” the fiber bundle is being pulled into since the component body has a plurality of “cavities”. For the purpose of this examiner “the cavity” will be considered to be the cavity which the resin and pulling apparatus were introduced into.
Claim 2 is indefinite because step a2) requires that a first polymer material can be dissolved in a “mechanical manner” as it is not clear how a material can be “dissolved” in a “mechanical manner”. Furthermore, it is not clear what is meant by the term “mechanical manner”.
Claim 2 is indefinite because step a3) recites “the metal material” which lacks antecedence because steps a2) and a3) are separate from a1) where “a metal material” is recited and step a2) does not require a “metal material”. The way claim 2 is worded it appears as if steps a2) and a3) are to be performed together because there is no “and/or” between steps a2) and a3). Therefore, it is not clear why step a3) discloses suitable metal materials since “metal materials” is only required by separate step a1).
Claim 2 is indefinite because step a3) discloses that the metal material is from a group which “comprises”. The term “comprises” is an open-ended transitional phrase meaning that the metal material does not have to be selected from the disclosed group thereby rendering the claim indefinite. See MPEP section 2111.03.I.
Claim 2 is indefinite because step a3) discloses that the group of materials from which the metal material is selected from includes metals which would include all the other specific metals listed.
Claim 2 is indefinite because it is not clear what metals would be encompassed by the term “light metals” since this term is not defined by the specification of the present application.
Claim 2 is indefinite because in steps a5) and a6) it is not clear what cavities the term “the cavities” is referring to since the component body comprises a plurality of cavities.
The terms “relatively large amount” and “relatively small amount” in claim 2 step a10) are relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 2 is indefinite because it is not clear what amount of polymer had to be used in order to be considered “relatively large” or “relatively small”.
Claim 11 recites the limitation "the first polymer material".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the first polymer material” will be considered the same as the “resin” of parent claim 1.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
















The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to further limit the claims because claim 14 requires using the method of claim 1 to obtain a composite material component however claim 1 already requires using the method to produce a component comprising a composite material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (U.S. Patent No. 2014/0191437).
	In the case of claims 1 and 14, Johnson teaches a method for producing a component comprising a composite material with a fiber reinforcement in the form of fiber rovings impregnated with a polymer resin (Abstract and Page 3 Paragraph 0046) wherein Johnson teaches that rovings included fiber bundles (Page 2 Paragraph 0039). The method of Johnson comprised providing a component body with a plurality of tube-like cavities in the form of a die 150 having a plurality of passages/cavities (Pages 3-4 Paragraphs 0047, 0057, 0060 and 0081). Johnson further teaches having provided in/introduced resin (Page 5 Paragraph 0060) and a pulling apparatus/device 300 having at least one pulling member configured to pull the fiber bundles/roving and to transmit compressive force in the form of roller 301 which pulled the fiber bundles/rovings through the cavities (Pages 6-7 Paragraph 0076, 0081 and 0083).
	As for claim 2, Johnson teaches that the component body/die 150 was formed with at least one first region which defined a middle region of the cavities in the form of an impregnation zone 250 (Page 5 Paragraph 0061-0066 and Figures 4-6 and 14-18).
	As for claims 3 and 13, Johnson teaches that the resin is simultaneously introduced with the rovings into the die 150 in an uncured/melted liquid state followed by curing/consolidating the resin after leaving the die 150 (Pages 2-3 Paragraphs 0037-0038, 0040-0041 and 0044).
	As for claim 8, as shown in Figure 2 of Johnson the fiber bundles/rovings 142 were pulled such that they extended at least partially outside the cavities of die 150 between the two openings of the die 150.
	As for claim 9, Johnson teaches that the fibers of the bundles/rovings included carbon or glass fibers (Page 2 Paragraph 0039).
	As for claims 11 and 12, Johnson teaches having at least partially removed first polymer material/excess resin at a first region/faceplate 290 (Page 7 Paragraph 0088).

Allowable Subject Matter
Claims 4-7 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
	Claims 1 through 14 have been rejected. Claim 15 has been withdrawn. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712